This court on July 8, 1936, made and entered its decision in this case denying a permanent writ of prohibition, and recalling and setting aside the temporary writ theretofore issued. 92 Utah 209,59 P.2d 947. A rehearing was thereafter granted which had the effect of recalling the decision above referred to. The case has now been reargued and resubmitted. The issue presented involved the question of jurisdiction of the trial court, where there is pending before it a case of general adjudication of the waters of a stream, to entertain and act on an application for a temporary change in point of diversion or place of use of any of the waters of such stream. The petition before the trial court was for a temporary change for the current season only. By lapse of time the cause has become moot. Any decision looking to the establishment of a rule for guidance in the future would be unwise at this time. There was legislation on the subject enacted at the recent session of the state Legislature.
The decision heretofore rendered is withdrawn and the cause dismissed. Neither party to recover costs.